DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/5/2021 has been entered.

Response to Amendment
This office action is responsive to an amendment filed 7/28/2021. As directed by the amendment, claims 1, 9 and 12 were amended, claims 2 and 13 were cancelled, and new claims 21-22 were added. Thus, claims 1, 3-12, 14-22 are presently pending in this application
Claims 1, 3-12, 14-22 are allowed based on the Examiner’s amendments below. 

Claim Interpretation

(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: 
“first force transmission element”: in a preferred configuration, the first force transmission element comprises a gear-wheel that is eccentrically arranged on the pelvic element” (page 4, lines 12-14 of the specification). 
“second force transmission element”: “the second force transmission element is preferably a gearwheel that is arranged on the upper leg element such that it is torque-proof” (page 4, lines 14-15 of the specification). 
“upper leg element”: “upper leg element 2” (see page 8 in specification).

“connection elements”: “first connection element 20” and “second connection element 22” (see page 9 of the specification).
“a displacement device”: “A displacement device 36 is arranged on the actual cover element such that it is torque-proof, said displacement device also comprising a series of magnets 38” (see page 9 of the specification).
“at least one activation element”: “locking device 44” used to fix the first force transmission device relative to the second force transmission device (see page 10 of the specification).

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner’s amendment was given in a telephone interview with Loren Hulse on 11/15/2021. 

The application has been amended as follows:

In Claim 3, lines 1-2, the limitation “claim 2, wherein” has been changed to --claim 1, wherein--.



In Claim 14, lines 1-2, the limitation “claim 13, wherein” has been changed to --claim 12, wherein--.

In Claim 15, lines 1-2, the limitation “claim 13, wherein” has been changed to --claim 12, wherein--.

Delete the term “SUMMARY” that was inserted into page 2, line 27 as stated in the amendment filed on 8/25/2020. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art of record Petrofsky (5,054,476) does not specifically disclose the claimed apparatus as presented in the claims 1, 3-12, and 14-22. 
Petrofsky discloses an orthopedic device (10, fig. 1, abstract and Col 2, line 52-60) for supporting a lower back of a user (see fig. 1), the device comprising: a mechanical energy store (74, fig. 5), a pelvic element (18, fig. 1), an upper body element (34, 14, 20, 36, 16, 54, 77, 62, 63, 60, 56, 38, 58, and 64, fig. 1) with a first force transmission element (62 and 63 is the first force transmission element, since 63 engages with 69 of 67, the pin 63 would allow force to be transmitted to 67, see Col 5, lines 32-46, when smooth end 63 engages with 69, and 73 is not engaged with 70, the 
However, Petrofsky fails to disclose that the first transmission element comprising a gearwheel that is eccentrically arranged on the pelvic element such that the first force transmission element is configured to be swiveled about a second swivel axis (claims 1 and 12), or a displacement device that is configured to move at least one of the first force transmission element and the second force transmission element towards one another when the upper body element assumes an angle in relation to the pelvic element that is smaller than a pre-determined threshold angle (claims 21-22). 
Therefore, claims 1, 3-12, and 14-22 have been found allowable since any conclusion of obviousness would be based upon improper hindsight reasoning, using knowledge gleaned only from the applicant's disclosure.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance". 
TU A VO whose telephone number is (571)270-1045.  The examiner can normally be reached on M-F from 9:30 AM to 5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on (571)272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TU A VO/Primary Examiner, Art Unit 3785